DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2020 has been entered.
In view of the Amendments to the Claims filed June 30, 2020, the rejections of claims 3, 9-11, and 20 under 35 U.S.C. 103(a) previously presented in the Office Action sent April 30, 2020 have been withdrawn. 
Claims 3, 9-11, and 20 are currently pending.

Allowable Subject Matter
Claims 3, 9-11, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 3, from which all other claims depend, requires an array of thermogenerators with a corresponding array of transistors wherein the array of transistors for a given thermogenerator comprises a first transistor for coupling the given thermogenerator to a positive terminal, a second transistor for coupling the given thermogenerator to a negative terminal, and a third transistor for selectively bypassing the given thermogenerator, the array of transistors electrically switchable to dynamically reconfigure NxM arrays of thermogenerators coupled in parallel and series to provide a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 21, 2021